United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Coraopolis, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0944
Issued: March 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 3, 2015 appellant, through counsel, filed a timely appeal from a January 16,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established more than a seven percent permanent
impairment of the right lower extremity, for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 16, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal counsel contends that OWCP’s medical adviser disregarded appellant’s
preexisting condition and improperly minimized the impairment rating provided by his treating
physician.
FACTUAL HISTORY
OWCP accepted that appellant, a 53-year-old training instructor, sustained a right knee
medial meniscus tear, posterior horn, on October 23, 2012 while doing incline leg presses in the
performance of duty. It authorized right knee surgery which appellant underwent on
December 10, 2013. Appellant returned to full-time, full-duty work effective January 6, 2014.
On May 2, 2014 appellant, through counsel, filed a claim for a schedule award and
submitted an April 14, 2014 report from Dr. Michael Platto, a Board-certified physiatrist, who
opined that appellant had nine percent permanent impairment of the right lower extremity.
Dr. Platto found that appellant had reached maximum medical improvement and required no
further surgical treatment. He placed appellant in class 1 based on his diagnosis of meniscal
injury, partial (medial and lateral meniscectomy), meniscal tear, or meniscal repair according to
Table 16-3,3 page 509, of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Platto assigned a grade modifier of
1 for Functional History (GMFH) due to antalgic gait, asymmetric shortened stance, favoring the
right knee, American Academy of Orthopedic Surgeons (AAOS) score showing a mild deficit,
and lack of brace or other orthotic use. He assigned a grade modifier of 3 for Physical
Examination (GMPE) based on mild palpatory findings and a nine degree varus deformity found
upon x-ray. Dr. Platto stated that “although there is no table in the [sixth edition of the A.M.A.,]
Guides to rate severity of varus deformity, in the [fifth edition of the A.M.A.,] Guides, Table 17,
p. 537, it does state that for varus deformity between 8 and 12 percent, this would be classified as
severe, or grade modifier 3.” He found that a grade modifier of 1 for Clinical Studies (GMCS)
was not applicable as appellant underwent an operation to fix his medial meniscus tear. Using
the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Platto
found that (1-1) + (3-1) + (n/a) resulted in a net grade modifier of 2, equaling a 3 percent
permanent impairment of the right lower extremity. Dr. Platto further found a preexisting
condition based upon his review of a magnetic resonance imaging (MRI) scan dated
November 7, 2012 which showed evidence of moderate joint degeneration in the anterior and
medial compartments. He stated that this degree of degeneration would not be expected to have
occurred just two weeks after a traumatic event and opined that appellant’s preexisting arthritis
here may have contributed to a medial meniscus tear. Dr. Platto noted that a weight-bearing xray revealed a three-millimeter (mm) medial joint space interval. He placed appellant in class 1
based on his diagnosis of three mm cartilage interval for primary joint arthritis and determined
that appellant had a default rating of seven percent permanent impairment to the right lower
extremity according to Table 16-3, page 511, of the A.M.A., Guides. Using the net adjustment
modifier of 2 based on his previously explained grade modifiers, Dr. Platto concluded that
appellant had a nine percent permanent impairment of the right lower extremity.

3

Table 16-3, pages 509-511 of the sixth edition of the A.M.A., Guides is entitled Knee Regional Grid – Lower
Extremity Impairments.

2

On June 17, 2014 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record and determined that the date of maximum
medical improvement was April 14, 2014, the date of Dr. Platto’s impairment examination.
Dr. Berman found that Dr. Platto’s impairment rating could not be accepted because the only
accepted condition was the right knee medial meniscal tear, posterior horn. He further found that
Dr. Platto’s grade modifier of 3 for physical examination was not properly based on the sixth
edition of the A.M.A., Guides. Dr. Berman agreed with Dr. Platto’s grade modifier of 1 for
functional history and assigned a grade modifier of 1 for clinical studies. Using the net
adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), OWCP medical
adviser found that (1-1) + (1-1) + (1-1) resulted in a net grade modifier of 0, resulting in an
impairment class 1, default grade C, equaling two percent permanent impairment of the right
lower extremity under Table 16-3, page 509, of the A.M.A., Guides.
By decision dated July 1, 2014, OWCP granted appellant a schedule award for two
percent permanent impairment of the right lower extremity. The award ran for 5.76 weeks for
the period April 14 through May 24, 2014.
On July 8, 2014 appellant, through counsel, requested reconsideration and submitted
reports dated November 20, 2013 through July 23, 2014 from Dr. John Christoforetti, a Boardcertified orthopedic surgeon, who diagnosed medial compartment osteoarthrosis and opined that
appellant sustained an employment-related exacerbation of his preexisting osteoarthritis due to
loss of the meniscus.
By decision dated July 28, 2014, OWCP expanded appellant’s claim to include
aggravation of preexisting osteoarthritis of the right knee.
Appellant submitted hospital records dated January 19, 2014 and reports from
Dr. Christoforetti dated July 9 through August 27, 2014 indicating that appellant underwent a
course of right knee injection treatments.
On September 20, 2014 Dr. Morley Slutsky, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record and a statement of accepted facts. He
determined that the date of maximum medical improvement was April 14, 2014, the date of
Dr. Platto’s impairment examination. Dr. Slutsky concurred with Dr. Platto that the most
impairing diagnosis was the primary knee joint arthritis with three mm of joint space remaining
and placed appellant in a class 1. He also concurred with Dr. Platto’s grade modifier of 1 for
functional history and his opinion that a grade modifier for clinical studies was not applicable in
appellant’s case. Dr. Slutsky disagreed, however, with Dr. Platto’s grade modifier of 3 for
physical examination. He explained that Dr. Platto used x-rays to measure the amount of varus
angulation, but the radiologist who reviewed the same x-rays did not find a significant varus and,
in fact, did not mention the varus at all. Therefore, Dr. Slutsky found that the varus was not a
consistent observation and could not be used for a physical examination grade modifier. He
further found that Dr. Platto documented only one measurement for each joint motion, which
was not consistent with the requirements set forth in the A.M.A., Guides.4 As such, the range of
4

The A.M.A., Guides, page 464, requires range of motion to be measured at least three times. See J.J., Docket
No. 14-1143 (issued December 10, 2014).

3

motion method of rating impairment was not valid. Dr. Slutsky assigned a grade modifier of 1
for physical examination. Using the net adjustment formula of (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX), OWCP’S medical adviser found that (1-1) + (1-1) + (n/a) resulted in a
net grade modifier of 0, resulting in an impairment class 1, default grade C, equaling a seven
percent permanent impairment of the right lower extremity under Table 16-3, page 509-11, of the
A.M.A., Guides.
In an October 6, 2014 decision, OWCP vacated in part and affirmed, as modified, its
prior schedule award decision on the basis that the medical evidence established a seven percent
permanent impairment to the right lower extremity.
By decision dated January 16, 2015, OWCP granted appellant a schedule award for seven
percent permanent impairment of the right lower extremity. The award ran for 14.4 weeks for
the period May 25 through September 2, 2014. It found that appellant had previously received a
schedule award for two percent, which entitled him to an additional five percent (seven percent two percent).
LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on GMFH, GMPE and
GMCS.9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).

5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

See J.Y., Docket No. 14-1807 (issued March 9, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
9

A.M.A., Guides (6th ed. 2009), pp. 494-531.

4

Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.10
Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower extremities,
provides that diagnosis-based impairment is “the primary method of calculation for the lower
limb” and that most impairments are based on the diagnosis-based impairment where impairment
class is determined by the diagnosis and specific criteria as adjusted by the grade modifiers for
functional history, physical examination, and clinical studies. Chapter 16 further provides that
alternative approaches are also provided for calculating impairment for peripheral nerve deficits,
complex regional pain syndrome, amputation, and range of motion. Range of motion is
primarily used as a physical examination adjustment factor and is only used to determine actual
impairment values when it is not possible to otherwise define impairment.”11
ANALYSIS
The Board finds that appellant has not established that he sustained more than seven
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
OWCP accepted that appellant sustained a right knee medial meniscus tear, posterior
horn, and aggravation of preexisting osteoarthritis of the right knee. By decision dated July 1,
2014, it granted appellant a schedule award for two percent permanent impairment of the right
lower extremity. In a decision dated January 16, 2015, OWCP granted appellant a schedule
award for seven percent permanent impairment of the right lower extremity. It found that
appellant had previously received a schedule award for two percent, which entitled him to an
additional five percent (seven percent - two percent). The award was based on an April 14, 2014
report of Dr. Platto and the July 27, 2013 report of Dr. Slutsky, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser. It is appellant’s burden to submit sufficient
evidence to establish the extent of permanent impairment.12
In his April 14, 2014 report, Dr. Platto opined that appellant had nine percent permanent
impairment of the right lower extremity. He placed appellant in class 1 based on his diagnosis of
meniscal injury, partial (medial and lateral meniscectomy), meniscal tear, or meniscal repair
according to Table 16-3, page 509, of the A.M.A., Guides. Dr. Platto assigned a grade modifier
of 1 for functional history due to antalgic gait, asymmetric shortened stance, favoring the right
knee, AAOS score showing a mild deficit, and lack of brace or other orthotic use. He assigned a
grade modifier of 3 for physical examination based on mild palpatory findings and a nine degree
varus deformity found upon x-ray. Dr. Platto stated that “although there is no table in the [sixth
edition of the A.M.A.,] Guides to rate severity of varus deformity, in the [fifth edition of the
A.M.A.,] Guides, Table 17, p. 537, it does state that for varus deformity between 8 and 12
percent, this would be classified as severe, or grade modifier 3.” He found that a grade modifier
10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

11

A.M.A., Guides 497, 544-53 (6th ed. 2009).

12

See Annette M. Dent, 44 ECAB 403 (1993).

5

of 1 for clinical studies was not applicable as appellant underwent an operation to fix his medial
meniscus tear. Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX), Dr. Platto found that (1-1) + (3-1) + (n/a) resulted in a net grade modifier of 2,
equaling three percent permanent impairment of the right lower extremity.
Dr. Platto further found that a preexisting condition based upon his review of an MRI
scan dated November 7, 2012 which showed evidence of moderate joint degeneration in the
anterior and medial compartments. He stated that this degree of degeneration would not be
expected to have occurred just two weeks after a traumatic event and opined that appellant’s
“preexisting arthritis here may have contributed to him developing medial meniscus tear.” He
noted that a weight-bearing x-ray revealed a three mm medial joint space interval. Dr. Platto
placed appellant in class 1 based on his diagnosis of 3 mm cartilage interval for primary joint
arthritis and determined that appellant had a default rating of seven percent permanent
impairment to the right lower extremity according to Table 16-3, page 511, of the A.M.A.,
Guides. Using the net adjustment modifier of 2 based on his previously explained grade
modifiers, he concluded that appellant had nine percent permanent impairment of the right lower
extremity.
In accordance with its procedures, OWCP properly referred the evidence of record to its
OWCP medical adviser, Dr. Slutsky, who, in his September 20, 2014 report, reviewed
Dr. Platto’s April 14, 2014 report and found that he did not properly apply the sixth edition of the
A.M.A., Guides. Dr. Slutsky concurred with Dr. Platto that the most impairing diagnosis was the
primary knee joint arthritis with three mm of joint space remaining and placed appellant in a
class 1. He also concurred with Dr. Platto’s grade modifier of 1 for functional history and his
opinion that a grade modifier for clinical studies was not applicable in appellant’s case.
However, Dr. Slutsky explained that it was not appropriate for Dr. Platto to use the fifth edition
of the A.M.A., Guides when he derived a grade modifier of 3 for physical examination because
the sixth edition of the A.M.A., Guides was in effect as the time of his April 14, 2014
evaluation.13 He further explained that the varus was not a consistent observation and could not
be used for a physical examination grade modifier because Dr. Platto used x-rays to measure the
amount of varus angulation, whereas the radiologist who reviewed the same x-rays did not find a
significant varus and, in fact, did not mention the varus at all. Moreover, Dr. Slutsky asserted
that appellant’s impairment could not be evaluated using range of motion measurements as
Dr. Platto did not measure range of motion three times after a warm up and then utilize the
average of the measurements as required by the A.M.A., Guides. As such, the range of motion
method of rating impairment was not valid. For these reasons, Dr. Slutsky assigned a grade
modifier of 1 for physical examination. Using the net adjustment formula of (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX), the OWCP medical adviser found that (1-1) + (1-1) + (n/a)
resulted in a net grade modifier of 0, resulting in an impairment class 1, default grade C, equaling
seven percent permanent impairment of the right lower extremity under Table 16-3, page 509-11,
of the A.M.A., Guides.

13

See FECA Bulletin No. 09-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.

6

The Board finds that OWCP’s medical adviser applied the appropriate tables and grading
schemes of the sixth edition of the A.M.A., Guides to Dr. Platto’s clinical findings.
Dr. Slutsky’s calculations were mathematically accurate. There is no medical evidence of record
utilizing the appropriate tables of the sixth edition of the A.M.A., Guides demonstrating a greater
percentage of permanent impairment. Therefore, the Board finds that OWCP properly relied on
Dr. Slutsky’s assessment of seven percent permanent impairment to the right lower extremity.
As the hospital records and reports from Dr. Christoforetti do not provide an impairment
rating based on the sixth edition of the A.M.A., Guides, the Board finds that they lack probative
value and are insufficient to establish appellant’s claim.
On appeal counsel contends that OWCP’s medical adviser disregarded appellant’s
preexisting condition and improperly minimized the impairment rating provided by his treating
physician. Based on the findings and reasoning stated above, the Board finds counsel’s
arguments are not substantiated.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish more than seven percent permanent
impairment of the right lower extremity, for which he received a schedule award.

7

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

